IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                        )      No. 78934-1-I

                      Respondent,

       v.
                                            )      UNPUBLISHED OPINION
MICHAEL WAYNE ZICK,                         )
                                            )      FILED: February 3, 2020
                      Appellant.


       VERELLEN, J.   —   Michael Zick appeals his conviction for first degree

malicious mischief. Zick broke 44 windows at a post office during business hours,

while people were inside. He told police that breaking the windows was his form

of protest against the federal government. The State presented sufficient

evidence of Zick’s malice through testimony that he knowingly damaged property

with the intent to vex, annoy, or injure the people inside the post office.

       In jury instruction 10, the court instructed the jury: “Malice may be, but is not

required to be, inferred from an act done in willful disregard of the rights of

another.”1 The court did not abuse its discretion by allowing the jury to make this

permissible inference because the inferred fact, Zick’s malicious intent, flows



        Clerk’s Papers at 19.
No. 78934-1-1/2



“more likely than not” from the proven fact that Zick broke the windows at the post

office during business hours, while people were inside.

       At sentencing, for the first time, Zick mentioned hearing voices. The court

did not abuse its discretion by not sua sponte ordering a mental health evaluation

to address Zick’s competency because there was no evidence that Zick lacked the

capacity to understand the nature of the proceedings or to assist in his defense.

       The court also imposed a $500 victim penalty assessment. Because Zick’s

sole source of income is federal disability benefits, the sentence must be amended

to prohibit the collection of the assessment from those benefits.

       Therefore, we affirm but remand for the trial court to revise the sentence to

indicate that the crime victim assessment may not be satisfied out of Zick’s

disability income.

                                       FACTS

       On April 28, 2018, Zick broke 44 windows at a post office in Bellingham.

The State charged Zick with first degree malicious mischief. The jury convicted

Zick as charged. The court sentenced Zick to 36 months’ incarceration and

imposed a $500 victim penalty assessment.

       Zick appeals.

                                     ANALYSIS

I. Sufficiency of the Evidence

       Zick contends there was insufficient evidence of malice to sustain his

conviction for malicious mischief.




                                          2
No. 78934-1-1/3



       We review sufficiency of the evidence de novo.2 “Under both the federal

and state constitutions, due process requires that the State prove every element of

a crime beyond a reasonable doubt.”3 To determine whether there is sufficient

evidence to sustain a conviction, we view the evidence in the light most favorable

to the State and ask whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.4 “A claim of

insufficiency admits the truth of the State’s evidence and all inferences that

reasonably can be drawn therefrom.”5

       “A person is guilty of malicious mischief in the first degree if he orshe

knowingly and maliciously.   .   .   [clauses physical damage to the property of

another.”6 ROW 9A.04.1 10(12) defines “malice and maliciously” as “an evil intent,

wish, or design to vex, annoy, or injure another person. Malice may be inferred

from an act done in willful disregard of the rights of another, or an act wrongfully

done without just cause or excuse, or an act or omission of duty betraying a willful

disregard of social duty.”




       2 State v. Rich, 184 Wash. 2d 897, 903, 365 P.3d 746 (2016)).
       ~ State v. Johnson, 188 Wash. 2d 742, 750, 399 P.3d 507 (2017) (citing U.S.
CONST. AMEND. XIV; WASH. CONST. art. I, § 3; In re Winship, 397 U.S. 358, 364, 90
S. Ct. 1068, 25 L. Ed. 2d 368 (1970); Rich, 184 Wn.2d at 903).
       ~ State v. Elmi, 166 Wash. 2d 209, 214, 207 P.3d 439 (2009).
       ~ State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992).
       6   ROW 9A.48.070(1)(a).




                                              3
No. 78934-1-1/4



       Here, Zick told police breaking the windows at the post office “was his form

of protest against the U.S. government that he felt let him down when he was 12

years old.”7 Zick told police he chose the post office because “it represents the

government” and “[h]e pointed to the U.S. flag.”8 He also told the police that he

was “fully” aware that what he was doing was wrong.9

       Zick argues the State failed to show he acted with malice toward another

person because the federal government does not constitute a person.

RCW 9A.04.11O(8) defines “government” as “any branch, subdivision, or agency

of the government of this state and any county, city, district, or other local

government unit.” And RCW 9A.04.1 10(17) defines “person” as “any natural

person and, where relevant, a corporation, joint stock association, or an

unincorporated association.”

       However, our Supreme Court has acknowledged, in dicta, “that statutes

defining ‘malicious mischief’ do not require damage to the property of an intended

victim.”10 It is sufficient for the State to prove the defendant damaged the property

of another with the intent to vex, annoy, or injure someone.11




      ~ Report of Proceedings (RP) (Aug. 28, 2018) at 131.
      8   Id.
       9ki.at 132.
       10 State v. Wooten, 178 Wash. 2d 890, 897 n.6, 312 P.3d 41(2013) (emphasis
omitted).
       11 kI. (citing RCW 9A.48.070; RCW 9A.04.1 10(12)).




                                           4
No. 78934-1-1/5



          Here, the State proved Zick damaged property by breaking the windows at

the post office during business hours, while people were inside. Zick broke

windows for a few minutes.12 After the third or fourth window, “most of the people

in the lobby were panicking.”13 Some people ran outside. He continued to break

the windows, even after some people panicked and fled. This is sufficient

evidence that Zick intended to vex, annoy, or injure the people inside the post

office.

          Without deciding whether the government may constitute a “person” under

RCW 9A.48.070(1)(a), the evidence established Zick knowingly damaged property

with the intent to vex, annoy, or injure the people inside the post office. The State

presented sufficient evidence to sustain Zick’s conviction for first degree malicious

mischief.

II. Jury Instruction 10

          Zick argues the court improperly instructed the jury that it could infer malice

from wrongful conduct.

          Generally, we review instructional errors de novo.14 However, “[i]f a jury

instruction correctly states the law, the trial court’s decision to give the instruction

will not be disturbed absent an abuse of discretion.”15 “Jury instructions satisfy the

          ~ RP (Aug. 28, 2018) at 116 (‘I figured it would be helpful to take a
          12

video of it. [s]o I taped for probably five minutes.”)
               .   .




          13kLatat 104.
          14 State v. Stacy, 181 Wash. App. 553, 568, 326 P.3d 136 (2014).


          1~ Id. at 569.



                                             5
No. 78934-1-1/6



fair trial requirement when, taken as a whole, they properly inform the jury of the

law, are not misleading, and permit the parties to argue their theories of the

case. “16

        Here, in jury instruction 10, the court instructed the jury: “Malice and

maliciously mean an evil intent, wish, or design to vex, annoy, or injure another

person. Malice may be, but is not required to be, inferred from an act done in

willful disregard of the rights of another.”17 This language is contained in the

statutory definition of “malice” and “maHciously.”18 Zick does not argue jury

instruction 10 misstates the law. And the parties agree the second sentence of

jury instruction 10 sets out a permissive inference.19 “A permissive inference is

valid when there is a ‘rational connection’ between the proven fact and the inferred

fact, and the inferred fact flows ‘more likely than not’ from the proven fact.”2° Zick

argues the second sentence of jury instruction 10 should have been excluded

because there was no rational connection between him breaking the windows and

a malicious intent.




       16Statev. Morgan, 123 Wn.App. 810,814-15,99 P.3d 411 (2004).
       17 Clerk’s Papers at 19.

       18   RCW9A.04.110(12).
       19  See Appellant’s Br. at 14; Resp’t’s Br. at 21; see also State v. Ratliff, 46
Wash. App. 325, 330, 730 P.2d 716 (1986) (“A permissive inference suggests to the
jury a possible conclusion to be drawn if the State proves predicate facts, but does
 not require the jury to draw that conclusion.”).
        20 Ratliff, 46 Wn. App. at 330-31.




                                           6
No. 78934-1 -117



       As stated above, the evidence shows that Zick broke 44 windows at the

post office during business hours, while people were inside. Zick broke windows

for a few minutes. He continued to break the windows, even after some people

panicked and fled.

       The inferred fact, Zick’s malicious intent, flows “more likely than not” from

the proven fact that Zick broke the windows at the post office during business

hours, while people were inside. The court did not abuse its discretion when it

instructed the jury that it could infer malice from wrongful conduct.

III. Competency

       Zick contends the court abused its discretion because it did not sua sponte

order a competency evaluation. We review whether a trial court should have sua

sponte ordered a competency evaluation for abuse of discretion.21

       The due process clause of the Fourteenth Amendment guarantees an

accused person the fundamental right not to stand trial, including sentencing,

unless legally competent.22 A defendant is incompetent if they “lack[ j the capacity

to understand the nature of the proceedings against him or her or to assist in his or

her own defense as a result of mental disease or defect.”23



      21   State v. McCarthy, 193 Wash. 2d 792, 803, 446 P.3d 167 (2019).
      22  State v. Ortiz-Abreqo, 187 Wash. 2d 394, 403, 387 P.3d 638 (2017); see
also RCW 10.77.050 (“No incompetent person shall be tried, convicted, or
sentenced for the commission of an offense so long as such incapacity
continues.”).
       23 RCW 10.77.010(15).




                                          7
No. 78934-1-1/8



       Under RCW 10.77.060, “[wjhenever there is reason to doubt a defendant’s

competency to stand trial, the court must order an expert to evaluate the

defendant’s mental condition.”24 If the issue of competency is “fairly debatable,”

failure to order an evaluation does not violate RCW 10.77.060 and does not

constitute an abuse of the court’s discretion.25

       Here, at sentencing, the court provided Zick an opportunity to make a

statement about his case. For the first time, Zick mentioned hearing voices.

      For the last eight years I’ve just been subjected to some kind of
      people blasting their voices in my head. I can’t understand what they
      are saying. I can’t hear what they are saying. All day, every day, 24-
      7, without respite, without losing, and it’s driven me absolutely
      bonkers. I mean, it’s just a throbbing in my head with the voices just
      not letting me know what’s going on, what they are saying and
      saying my name and other people’s names in my life and it’s really
      been hard.[26]

       In response, the court asked whether it should order a mental health

examination.

      I’m sympathetic to Mr. Zick’s description of the voices that he hears
      and how hard it is for him to function in that way with those voices. I
      know that there was not an issue of competency or sanity in this trial,
      but given his comments about the voices I’m wondering if a mental
      health examination by the Department of Corrections and
      appropriate treatment, if any, would be helpful to Mr. Zick.




      24 State v. Coley, 180 Wash. 2d 543, 552, 326 P.3d 702 (2014) (citing
RCW 10.77.060).
      25 McCarthy, 193 Wn.2d at 803 (quoting State v. Sisouvanh, 175 Wash. 2d
607, 623, 290 P.3d 942 (2012)).
      26 RP (Sept. 5, 2018) at 185-86.




                                          8
No. 78934-1-1/9



              I’m not going to order that if there is an objection, but if the
       parties believe that would be helpful and Mr. Zick agrees, I’ll make
       that part of the sentence.~27~

Zick’s defense counsel indicated, “Mr. Zick would like it not to be ordered,

please.”28

       Given this evidence, there was no reason for the court to doubt Zick’s

competency. Although he complained of hearing voices, there is no evidence that

Zick lacked the capacity to understand the nature of the proceedings or to assist in

his own defense.

       The court did not abuse its discretion when it failed to order a mental health

evaluation.

IV. Legal Financial Obligations

       In the judgment and sentence, the trial court imposed a $500 victim penalty

assessment. Zick’s sole source of income is federal disability. Zick argues, and

the State concedes, because Zick’s sole source of income is federal disability

benefits, the judgment and sentence must be amended to prohibit the collection of

legal financial obligations from those benefits.29



       27~I.at 200.
       28 Id.

       29 State v. Catling, 193 Wash. 2d 252, 266, 438 P.3d 1174 (2019) ([W]e affirm
the imposition of the $500 crime victim fund assessment but remand to the trial
court to revise the judgment and sentence      . to indicate that this [legal financial
                                                   .   .


obligation] may not be satisfied out of any funds subject to the Social Security
Act’s antiattachment statute.”); .~  42 U.S.C.A. §~ 401 and 407 (federal disability
payments are subject to the antiattachment statute).



                                           9
No. 78934-1-1/10



       Therefore, we affirm but remand for the trial court to revise the sentence to

indicate that the crime victim assessment may not be satisfied out of Zick’s

disability income.




WE CONCUR:




                                         10